                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY,

                   Plaintiff,                                8:18CV560

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
MUUD, Different Fall Gas Identity;
MUUD, Gas mixed with Water Winter
Mix; CHAIRMAN OF THE BOARD
OF MUUD, OPPD, Chairman of the
Board; and CELL PHONE, Have g8s as
well flat screen Till., Cell phone that
release thier g8s can make the battery
ignite as well harm the user;

                   Defendants.

       This matter is before the court on its own motion. Plaintiff filed a Complaint
(filing no. 1) on December 3, 2018. However, Plaintiff failed to include the
$400.00 filing and administrative fees. Plaintiff has the choice of either submitting
the $400.00 filing and administrative fees to the clerk’s office or submitting a
request to proceed in forma pauperis. Failure to take either action within 30 days
will result in the court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: January 3, 2019: Check for MIFP
or payment.

      Dated this 4th day of December, 2018.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge




                                       2
